UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SD Specialized Disclosure Report Sigma Designs, Inc. (Exact name of registrant as specified in its charter) California 001-32207 94-2848099 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 47467 Fremont Blvd., Fremont, California (Address of principal executive offices) (Zip Code) Elias N. Nader, CFO 408- 957-9847 (Name and telephone number, including area code, of the person to contact in connection with this report.) Check the appropriate box to indicate the rule pursuant to which this form is being filed, and provide the period to which the information in this form applies: ☑ Rule 13p-1 under the Securities Exchange Act (17 CFR 240.13p-1) for the reporting period from January 1 to December 31, 2015 Section 1 Conflict Minerals Disclosure Item 1.01 Conflict Minerals Disclosure and Report Conflict Minerals Disclosure In accordance with Rule 13p-1 of the Securities Exchange Act of 1934, as amended, Sigma Designs, Inc. (the Company) hereby files this Specialized Disclosure Report on Form SD and the Conflict Minerals Report attached hereto as Exhibit 1.01. The Conflict Minerals Report is also available on the Company’s website at: https://www.sigmadesigns.com Item 1.02 Exhibit See Item 1.01 and Item 2.01. Section 2 Exhibits Item 2.01 Exhibits ExhibitNo. Description Conflict Minerals Report SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the duly authorized undersigned. Date: May 26, 2016 Sigma Designs, Inc. By: /s/ Elias N. Nader Elias N. Nader Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Conflict Minerals Report
